 Case8:19-cv-01197-WFJ-AEP
Case  8:21-cv-01128-SDM-TGWDocument
                            Document1-51 Filed
                                         Filed 05/17/19
                                               05/10/21 Page
                                                        Page 11 of
                                                                of 33 PageID
                                                                      PageID 23
                                                                             1
 Case8:19-cv-01197-WFJ-AEP
Case  8:21-cv-01128-SDM-TGWDocument
                            Document1-51 Filed
                                         Filed 05/17/19
                                               05/10/21 Page
                                                        Page 22 of
                                                                of 33 PageID
                                                                      PageID 24
                                                                             2
 Case8:19-cv-01197-WFJ-AEP
Case  8:21-cv-01128-SDM-TGWDocument
                            Document1-51 Filed
                                         Filed 05/17/19
                                               05/10/21 Page
                                                        Page 33 of
                                                                of 33 PageID
                                                                      PageID 25
                                                                             3
